PER CURIAM.
South Carolina Insurance Company appeals a summary judgment finding it liable to its named insured for the remainder of the coverage after compensation of a loss-payable mortgagee, see South Carolina Insurance v. Pensacola Home & Savings, 393 So.2d 1124 (Fla. 1st DCA 1981). The judgment provides for interest at the rate of 8% from August 22, 1978.
There is no error except in the award of pre-judgment interest. The parties agree that the appropriate rate is 6%, § 687.01 Fla.Stat. (1979). The claim of the named insured was made May 29, 1980, and was payable 60 days thereafter. Accordingly, the judgment is modified to provide for 6% interest from July 29, 1980, and as modified is AFFIRMED.
ERVIN, BOOTH and THOMPSON, JJ., concur.